UN|TED STATES BANKRUPTCY COURT
FOR THE D|STRICT OF NEW MEX|CO

|n re: Roman Catholic Church of the
Archdiocese of Santa Fe, a Nevv

lVlexico Corporation Sole,

Debtor Case No. 18-13027-t11

§NTRY OF APPEAB_ANCE AlY REQUEST FOR NOT|CE

Annie-Laurie Coogan LLC (Annie-Laurie Coogan) hereby enters her appearance
on behalf of Rudy Blea. Pursuant to Sections 102(1), 342 and 1109(b) of the United
States Bankruptcy Code and Rules 2002, 3017, 3020, 4001 and 9007 ofthe Bankruptcy
Rules, the undersigned requests to be placed on the mailing matrix for this proceeding
and all special or limited matrices and that all notices given or required to be given and
all papers served or required to be served in this case be given to and served on the

undersigned attorneys at the address set forth below

Annie-Laurie Coogan, Esq. annie@cooqaelawnm.com
215 l_inco|n Ave., Suite 204F

Santa Fe, NlVl 87501

Phone 505.820.0959

Facsimi|e 505.820.9311

 

Annie-Laurie Coogan

215 l_inco|n Avenue., Suite 204F
Santa Fe, Nl\/l 87501
505.820.0959

Attorney for F\’uo‘y Blea

Case 18-13027-t11 Doc 58 Filed 01/03/19 Entered 01/03/19 15:10:46 Page 1 of 2

ln accordance With NlV| LBR 9036-1 and

Fed. R. Civ. P. 5(b)(2)(D), this certifies that

Service of the foregoing document Was made this

17th day of December 2018, via the notice transmission
Faci|ities of the case management and electronic filing

System of the Bankruptcy Court.

Annie-Laurie Coogan

 

Case 18-13027-t11 Doc 58 Filed 01/03/19 Entered 01/03/19 15:10:46 Page 2 of 2

